Citation Nr: 1637978	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for idiopathic microhematuria.  

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.  

4. Entitlement to service connection for a low back disability, to include lumbar strain, degenerative disc disease, and intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991 with the U.S. Air Force.  He also served in the Air National Guard, to include periods of active duty training from February 1973 to June 1973 and from April 1979 to July 1980.  The Veteran also had subsequent service in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In light of Clemons, the issues of service connection for a cervical spine disability and a low back disability have been broadened and recharacterized as reflected on the title page.

A Report of General Information in March 2015 shows that the Veteran cancelled his request for a Board hearing.  

The issues of service connection for sleep apnea, cervical spine disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Idiopathic microhematuria is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSION OF LAW

Idiopathic microhematuria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See March 2009 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded a VA examination in August 2009.  The Board finds the VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim of service connection for idiopathic microhematuria.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The August 2009 VA examiner reviewed the Veteran's claims file, provided a detailed medical history, clinical evaluation, and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserves for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserves under section 206 of title 37 of the United States Code or any other provision of law.  In the case of a member of the National Guard, ACDUTRA means full-time duty for training purposes or field exercises under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  
38 U.S.C.A. § 101 (22).  INACDUTRA means duty (other than full-time) duty performed by a member of the National Guard under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101 (23).

The Veteran contends that his microhematuria began in service.  See March 2009 claim and August 2016 brief from representative.  He further stated that his idiopathic microhematuria was identified and noted during official duty with the Air Force Reserve and the diagnosis and treatments were accomplished in nonduty status because Reserve members do not have access to military medical treatment.  He explained that microhematuria was first identified while in duty status for a U.S. Air Force pilot flight physical.  See May 2010 notice of disagreement and Form 9 Appeal.  

A service treatment record in August 1988 shows that the Veteran was a 35 year old pilot on flying status since 1978 who showed microscopic hematuria on a routine urinalysis for an annual flying class II physical in April 1988.  A repeat urinalysis in May 1988 revealed the same.  Private medical records in June 1988 show that the Veteran underwent a cystoscopy and the preoperative and postoperative diagnosis was idiopathic microscopic hematuria.  Subsequent treatment records continue to show that the Veteran had idiopathic microscopic hematuria.  See, e.g, service treatment records dated in September 1988, April 1990, May 1993, June 1993, and June 1990; see also private medical records dated in June 1990 and September 1996.  

On VA examination in August 2009, the examiner noted the Veteran's report of a history of hematuria in 1990 by urine test.  He denied having any symptoms associated with the hematuria, indicating that it was intermittent and not aggravated by exercise.  In reviewing the Veteran's medical history, the August 2009 examiner found it significant that an intravenous pyelogram (IVP) in 1988 showed no abnormal mass or pathological calcific density.  He further indicated that the microhematuria has been stable since its onset and the Veteran was not receiving treatment.  Based on the physical examination and accompanying laboratory tests to include a urine analysis, the examiner opined that the Veteran's had idiopathic microhematuria and the problem associated with the diagnosis was blood in the urine.  

"Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2009).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 844 (31st edition 2007).  Such represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

While the evidence reflects a diagnosis of idiopathic microhematuria during and after the Veteran's Reserve service, it has not be shown to cause any impairment of function.  Further, the evidence does not show nor has the Veteran contended that his idiopathic microhematuria is a manifestation of an underlying disease that was incurred in or aggravated by service.  Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Therefore the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102 38 C.F.R. § 3.102.  The claim is denied.



ORDER

Service connection for idiopathic microhematuria is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran served in the National Guard, including from January 1973 to August 1987, and thereafter he served in the Air Force Reserve until he retired in March 2009.  See service personnel records and August 2009 VA examination.  His DD 214 Forms show he served as a jet engine mechanic and pilot.  As discussed above the record shows that he had active duty training (ACDUTRA) from February 1973 to June 1973 and from April 1979 to July 1980 with the National Guard.  However, the Veteran's periods of ACDUTRA service in the Air Force Reserve needs to be confirmed as he is contending that his sleep apnea, cervical spine disability, and low back disability were identified and noted during his Reserve service, although diagnoses and treatments were accomplished during his non-duty status as Reserve members do not have access to military medical treatment.  See May 2010 notice of disagreement.  His representative confirmed that these conditions were initially identified either during the ACDUTRA periods or during the Veteran's active service.  See August 2016 brief from representative.  

Second, once the Veteran's periods of ACDUTRA during Reserve service are verified, he should be afforded a VA examination to determine the nature and etiology of his sleep apnea, cervical spine disability, and low back disability as his service treatment records document complaints of low back problems and private medical records contemporaneous with his Reserve service show treatment for sleep apnea, cervical spine disability, and lumbar spine disability.  While the Veteran was afforded a VA examination in August 2009, the examiner did not provide opinions on the nature and etiology of the Veteran's sleep apnea, cervical spine disability, and low back disability.  Thus another VA examination is warranted as there is competent evidence documenting the disabilities, evidence suggesting that the disabilities may be related to service; and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the Air Force Reserve Personnel Center in order to verify the specific dates of the Veteran's periods of ACDUTRA in the Air Force Reserve from 1987 to 2009.  If necessary, the Veteran should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the claims file.  If such verification is not possible, notify the Veteran.

3. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his cervical spine disability and low back disability.  The claims file must be made available to the examiner for review of the case.  It is imperative that the examiner be provided both the dates of the Veteran's active service from October 4, 1990 to May 15, 1991 and the confirmed dates of the Veteran's ACDUTRA service in the Air Force Reserve.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining, the Veteran the examiner must:

Opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cervical spine disability and low back disability were: (i) incurred in or aggravated by active service; or (ii) are a result of a disease or injury incurred or aggravated (a permanent increase in disability beyond the natural progress of a disease) during a period or periods of ACDUTRA.

In rendering the opinions the examiner is asked to address the fact that the Veteran's DD 214 Forms show that he was a jet engine mechanic and pilot during service.  The examiner also is asked to comment on a private x-ray in April 2003 that shows disc herniation at C4-C6 and a private medical record in May 2003 that shows degenerative disc disease of the cervical spine.  

As for the low back disability, the examiner is asked to address private medical records dated in April 1989 and May 1991 that show impressions of lumbosacral disc herniation and degenerative disc phenomenon with a notation that the Veteran worked as an air traffic controller and was a pilot in the Air Force Reserve.  He complained that sitting aggravated his symptoms and that his back pain began in 1984.  A private MRI in June 1991 of the lumbar spine shows degenerative discs at multiple levels.  The VA examiner also should consider a service treatment record dated on May 8, 1991, during the Veteran's period of active service, which shows intermittent lumbosacral pain, as well as a service treatment record dated in August 1991 that shows L3-L4 discomfort.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review of the case.  It is imperative that the examiner be provided the confirmed dates of the Veteran's ACDUTRA service in the Air Force Reserve.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

Opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea is a result of a disease or injury incurred or aggravated (a permanent increase in disability beyond the natural progress of a disease) during a period or periods of ACDUTRA.  

In rendering the opinion, the examiner is asked to comment on private medical records dated in February 2008, April 2008, June 2008, and August 2008 that show a diagnosis of obstructive sleep apnea.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


